Citation Nr: 0023583
Decision Date: 09/06/00	Archive Date: 11/03/00

Citation Nr: 0023583	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  95-01 132	)	DATE
	)
     RECONSIDERATION	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder as 
a chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for chest pain as a 
chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from April 1988 to April 1992.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in May 1994 
which denied the veteran's claims for service connection for 
chronic fatigue and a skin disorder described as chronic 
recurrent folliculitis of the scrotum and inner thighs.  The 
veteran also appealed a September 1995 rating decision which 
denied the aforementioned claims, as well as a claim for 
service connection for chest pains, as due to an undiagnosed 
illness.  

The Board entered a decision in this case on September 22, 
1999.  In April 2000, the Board ordered reconsideration of 
the September 1999 decision.  This decision replaces the 
September 22, 1999 Board decision.  38 U.S.C.A. § 7103(b) 
(West 1991 & Supp. 1999).

The veteran has made claims for service connection for a 
number of other disorders claimed as due to undiagnosed 
illness.  However, during his hearing before a Member of the 
Board in November 1998, he indicated that his appeal involved 
only the issues listed on the title page of this decision.  
Consequently, only those issues will be addressed by the 
Board at this time.

The skin disorder claim is addressed in the remand appended 
to this decision.


FINDINGS OF FACT

1.  The veteran had active duty service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The veteran has submitted some evidence that he currently 
has fatigue as a chronic disability which is related to an 
undiagnosed illness; the claim is plausible.

3.  The veteran has submitted some evidence that he currently 
has chest pain as a chronic disability which is related to an 
undiagnosed illness; the claim is plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well grounded claim 
for service connection for fatigue and chest pain as chronic 
disabilities resulting from undiagnosed illness.  38 U.S.C.A. 
§ 1117 (West 1991 and Supp. 1999); 38 C.F.R. § 3.317(1999); 
VAOPGCPREC 4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

According to service records contained in the claims folder, 
the veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War from January 15 to 
February 23, 1991.  His service medical records are negative 
with respect to fatigue or to chest pain. 

The post- service medical records associated with the claims 
file consist of VA records dated from mid- 1992 to early 
1998.  These records show that the veteran received 
evaluation and treatment for complaints including fatigue and 
chest pain on numerous occasions.  He was evaluated for these 
symptoms in the Persian Gulf, neurology, cardiology, 
psychiatry, rheumatology and other VA clinics.  On his 
initial VA examination in April 1994, his complaints included 
chronic fatigue.  He said he was tired all the time, and 
because of his fatigue, he had to go to work part- time.  
There was no history of anemia or thyroid disease.  
Laboratory studies were normal.  The diagnoses included 
chronic fatigue.  Complaints of chest pain were recorded in 
February 1995.  On VA examination in February 1995, no 
diagnosis based on complaints of chest pain was made. 

VA treatment records in February 1995 show that diagnostic 
testing for chest pain, including echocardiography, was 
negative.  Progress records also in February 1995 state that 
the veteran had a history of Persian Gulf Syndrome, and that 
his complaints included fatigue and chest pain.  When the 
veteran was seen in the psychiatry triage and screening 
clinic in February 1995, complaints of fatigue and physical 
pain were attributed to a pain disorder.  

The veteran underwent VA hospitalization in March 1995 for 
the evaluation of intermittent chest pain of approximately 2 
years duration.  He also reported that about 2 years 
previously, he noted the onset of dyspnea on exertion, 
followed by increased shortness of breath with exercise and 
fatigue.  During the hospitalization, physical examination, 
laboratory studies, EKG and cardiac catheterization were 
normal.  Progress records during the hospitalization state 
that he had noncardiac chest pain. 

A January 1996 VA progress note by Dr. T.N. states that the 
veteran still felt fatigued.  Assessments included anxiety 
and depression.  An April 1996 psychology intake evaluation 
form shows complaints including fatigue and heart problems.  
A May 1996 treatment plan from the mental hygiene clinic 
reflects complaints of heart palpitations and 
muscular/skeletal pain.  Diagnoses included dysthymic 
disorder and rule/out somatoform disorder.  

A January 1996 letter from the Director of the VAMC, 
Montgomery, Alabama, to the Honorable Richard Shelby, United 
States Senator, notes that the veteran had 

received Persian Gulf examinations at the VAMC in Montgomery 
and Birmingham; that there had also been many other 
evaluations done by different physicians and clinics both at 
Montgomery and Birmingham without a clear- cut diagnosis to 
explain his symptoms; and that his symptoms "may very well 
be related to Persian Gulf Syndrome."  

The veteran described his symptoms in statements and 
testimony in connection with his claims.

II.  Analysis

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims. More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded. Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War. 

To implement the Persian Gulf War Veterans' Act, VA added the 
following (revised) regulation as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii)
	by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis. 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service- connected for purposes of all laws of the 
United States. 

(b)For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders. 

(c) Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

(d) For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317 (1999).

In Neumann v. West, (No. 98-1410, July 21, 2000), the United 
States Court of Appeals for Veterans Claims, (hereinafter 
referred to as the Court) clarified the elements necessary to 
establish a well grounded claim for service connection for 
undiagnosed illness related to Southwest Asia service during 
the Persian Gulf War.  Those elements are some evidence that: 
1) the claimant is a Persian Gulf Veteran; 2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; 3) which became manifest either during 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001, and; 4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.

The Board finds that the veteran's claim for service 
connection for fatigue and chest pain as chronic disabilities 
resulting from an undiagnosed illness is well grounded.  As 
noted, service records show that he served in the Southwest 
Asia theater of operations during the Gulf War.  The symptoms 
at issue, fatigue and chest pain, are among those listed in 
section 3.317 (b).  According to his medical history, 
statements and testimony, he has experienced these symptoms 
for some years, beginning about one year after his return 
from active duty, and possibly earlier.  

As to whether he exhibits "objective indications" of these 
symptoms, section 3.317(a)(2) provides that non-medical 
indicators of disability may be sufficient to establish a 
well grounded claim if those indicators are reasonably 
capable of independent verification.  In explanatory 
materials published in the Federal Register when section 
3.317 was issued, it was indicated that VA would consider 
non- medical indicators which could be independently verified 
to include time lost from work and evidence that a veteran 
has sought medical treatment for his or her symptoms.  60 
Fed. Reg. 6660, 6663 (1995), cited in VAOPGCPREC 4-99.  In 
this case, the medical record reflects both time lost from 
work and medical treatment based on his symptoms.  Finally, 
despite medical evaluations, laboratory studies and tentative 
diagnoses, these symptoms have not been clearly attributed 
any known diagnosis.

The merits of the claim are addressed in the remand that 
follows.



ORDER

The claim for service connection for fatigue and chest pain 
as chronic disabilities resulting from an undiagnosed illness 
are well grounded.  To this extent, the appeal is allowed.


REMAND

As to the veteran's claim for service connection for a skin 
disorder, the last VA treatment records associated with the 
claims file are dated in October 1996.  Because it appears 
that there may be additional records of VA medical treatment, 
these should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 492 (1992).

With regard to the fatigue claim, VA's criteria for 
diagnosing chronic fatigue syndrome appear in 38 C.F.R. § 
4.88a; the final rule was effective July 19, 1995. [A new 
Diagnostic Code 6354 was also established so that once 
service-connected, disability ratings might be uniformly 
effectuated]. Specifically, the pertinent VA regulation 
concerning the diagnosis of chronic fatigue syndrome reads as 
follows:

(a) For VA purposes, the diagnosis of chronic fatigue 
syndrome requires:

(1) new onset of debilitating fatigue severe enough to reduce 
daily activity to less than 50 percent of the usual level for 
at least six months; and

(2) the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and

(3) six or more of the following:

(i) acute onset of the condition, (ii) low grade fever, (iii) 
nonexudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii)	migratory joint pains, (ix)	neuropsychologic 
symptoms, (x) sleep disturbance.

38 C.F.R. § 4.88a (1999).

Also with respect to the fatigue claim, the veteran's 
diagnoses have included Persian Gulf Syndrome, chronic 
fatigue and somatoform pain disorder.  A new examination is 
necessary to determine whether or not the veteran has 
objective evidence of fatigue; whether he has chronic fatigue 
syndrome; or whether he has chronic fatigue as a 
manifestation of an undiagnosed illness.

With respect to the chest pain claim, it appears that 
diagnostic studies may have excluded heart disease as the 
cause of the symptoms.  Diagnoses have included Persian Gulf 
Syndrome, atypical chest pain, non- cardiac chest pain and 
somatoform pain disorder. A new examination is necessary to 
determine whether or not the veteran's chest pain is a 
manifestation of undiagnosed illness or other chronic 
disability.

Pursuant to this remand, the RO will be scheduling a VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1. The RO should specifically request the 
names and addresses of all medical care 
providers, if any, who have treated the 
veteran for the disorders at issue since 
October 1996.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file. 

2.  The RO should obtain all VA medical 
records documenting treatment of the 
veteran since October 1996 and associate 
these records with the claims file.

3.  Following completion of the above 
development, the veteran should be 
afforded VA medical examination by a 
Board certified internist, if available, 
VA psychiatric examination and any other 
specialty examinations deemed necessary 
with regard to his claim concerning chest 
pain and fatigue as chronic disability 
resulting from an undiagnosed illness.  
The claims folder and a copy of this 
remand must be made available to and be 
reviewed by the examiners prior to the 
examinations.  Any indicated diagnostic 
studies should be performed.

(a) Each examiner should obtain a 
detailed history of the veteran's chest 
pain and fatigue.

(b) Each examiner should determine if 
there are any objective medical 
indicators of the veteran's fatigue and 
chest pain.

(c) The medical examiner(s) should also 
determine if it is at least as likely as 
not that the veteran has chronic fatigue 
syndrome (see criteria listed above) or 
another known diagnostic entity.  If the 
chest pain or fatigue cannot be 
attributed to an diagnosed illness, the 
medical and psychiatric examiners should 
state whether there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active service during 
the Gulf War, or that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred between 
the veteran's most recent departure from 
service during the Gulf War or that the 
undiagnosed illness was the result of the 
veteran's abuse of alcohol or drugs.

(d) All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions contained in the claims file 
which contradict his or hers, the reasons 
for the disagreement should be set forth 
in detail.

4. Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

5.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims. If any action taken 
remains adverse to the veteran, he and 
his representative (if any) should be 
furnished an appropriate supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	CONSTANCE B. TOBIAS	NANCY I. PHILLILPS
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	MARY GALLAGHER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


Citation Nr: 9927108	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-01 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
variously described as lymphadenitis, and periodic rashes and 
boils in the groin area.

2.  Entitlement to service connection for fatigue.

3. Entitlement to service connection for a disability 
manifested by chest pain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had service from April 1988 to April 1992 with 
service in the Southwest Asia Theater during the Persian Gulf 
War from January 15, to February 23, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  Only the instant issues are fully developed for 
appellate review.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in November 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a chronic skin 
disorder, fatigue disorder, or chest pain.

3.  The veteran has not presented any competent evidence of a 
relationship between a chronic skin disorder, fatigue 
disorder, or chest pain, and active service or to any 
occurrence or event therein.

4.  The veteran has not met the initial burden of presenting 
evidence of well-grounded claims as to the aforementioned 
issues.


CONCLUSION OF LAW

The claims for entitlement to service connection for a 
chronic skin disorder, fatigue disorder, or chest pain are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998). However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 
Finally, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). A plausible claim is "one which is meritorious on 
its own or capable of substantiation." Black v. Brown, 10 
Vet. App. 279 (1997). The duty to assist under 38 U.S.C.A. § 
5107(a) is triggered only after a well-grounded claim is 
submitted. See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994). 
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion. See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim. See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). For a service-connected claim to be well-
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability. See Epps v. Brown, 9 Vet. App. 341, 343- 
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

A review of the veteran's service medical records reveals the 
veteran's entrance examination in August 1987 was negative 
for any chronic skin, fatigue, or chest pain disorder.  In 
November 1990, he was treated for cold symptoms, including 
coughing, head congestion, and fatigue.  In May 1991, he was 
treated for nausea vomiting, weakness, and slowly resolving 
enteric viral syndrome. The records are negative for any 
chronic skin, fatigue, or chest pain disorder.  The 
separation examination in January 1992 was also negative.

Skin disorder

Post service medical records show that the veteran first 
sought treatment in July 1992 from Vaughan Regional Medical 
Center emergency room, noting whelps on both arms and groinal 
area, with swollen genitals. It further noted that he was 
allergic to penicillin, but had taken penicillin tablets 
early in the day and began breaking out with "bumps on his 
thighs." The diagnosis was generalized urticaria.

He then reported to the VA for treatment of a boil on his 
left upper leg, and right inguinal area.  At that time it was 
noted that he had multiple pustules of the right ankle due to 
fire ant bites.  The diagnoses were groin lymphadenitis; 
infected sebaceous cyst, scrotum; and, fire ant bites, right 
leg, with bacterial infection.  Allergy to penicillin was 
again noted.

In a VA examination in April 1994, the veteran reported 
developing a skin rash shortly after returning from the 
Persian Gulf conflict. He related periodic eruptions of a 
boil on his scrotum and inner thigh area lasting 3 weeks at 
times.  He had been treated by VA with antibiotics on several 
occasions.  He had been previously diagnosed with 
folliculitis and secondary adenitis.

The examiner noted some shotty groin adenopathy, bilaterally.  
The diagnoses was chronic recurrent folliculitis of the 
scrotum and inner thighs; and possible condylomata 
acuminatum, penile shaft.

In a VA examination report dated in February 1995, the 
veteran's skin was normal without lesions.  A genitourinary 
examination did not reveal any venereal disease, masses, or 
induration.  

In a VA examination report dated in March 1998, the examiners 
noted the veteran was treated in service with Flagyl for 
giardiasis. He had been treated post service by a 
dermatologist on several occasions for a rash with a 
diagnosis of allergic dermatitis; acute groin lymphadenitis 
and sebaceous cyst of the scrotum; and right leg, bacterial 
infection.

Post service VA records note several allergies including red 
meats, pork, and dairy product.  He also suffered from 
anxiety neurosis, and depression.  Other records include the 
following;

November 1993, March, May, June, July, and December 1994 VA 
records noting treatment for; recurrent scrotal rash; 
folliculitis, groin; adenitis probably staph infection in the 
groin and scrotal area; recurrent rash due to bacterial 
etiology; and/or an allergic reaction.

September 1995 VA record noting a rash on the base of the 
penis, and itching for four days. It was diagnosed as chronic 
dermatitis.


Fatigue, and chest pains

Post service medical records first show a complaint of 
chronic fatigue in a VA examination report dated in April 
1994.  The veteran complained that he had no energy and was 
always tired.  There was no history of anemia or thyroid 
disease. 
His heart was not enlarged, peripheral vessels were normal as 
was blood pressure.  There was full symmetrical excursion of 
the diaphragm, and clear lungs. The diagnosis was chronic 
fatigue.

By rating decision dated in May 1994, the RO denied the 
veteran's claim for service connection for chronic fatigue as 
this disorder was not found in the service records; nor was 
there objective evidence to support a diagnosis of chronic 
fatigue.

In a February 1995 VA examination the veteran complained of 
several pains and disorders, including fatigue, and chest 
pains.  Peripheral vessels were normal and symmetrical, and 
heartbeat and rhythm were normal. His lungs were clear and he 
had normal exercise tolerance. Chest x-rays indicated 
moderate obstructive lung disease, otherwise x-rays were 
normal.

In a VA examination report dated in March 1998, the examiner 
noted that the veteran's chest pains were previously 
evaluated, and he had a normal heart catheterization.  There 
was no significant history of dyspnea, and he had not 
received treatment, or oxygen. The examiner noted normal 
breath sounds, and cardiomediastinal silhouette, and, a 
symmetrical chest with no rales or rhonchi. The diagnosis was 
mild obstructive pulmonary changes. 


Analysis

At a Travel Board Hearing at the RO, in November 1998, the 
veteran testified that shortly after returning from the 
Persian Gulf, he developed recurring boils in the groin, 
legs, and buttock areas.  He has been treated with 
erythromycin, hydrocortisone creams, and steroid injections. 
The skin disorder lasts for a week to a month, and he 
allegedly lost a lot of time in the past year from work due 
to this disorder. When asked by the Board member, he claimed 
to have lost 5 days. He testified that a VA examiner's told 
him that the outbreaks were more than likely caused by his 
diet, and asked him to avoid beef and pork.

He began suffering from fatigue, which he related to the 
recurring skin disorder, in 1992. He testified that he could 
not physically walk because of the swelling in the groin and 
the boils breaking, and irritation due to rubbing against his 
clothing.  At that time he was taken to the Vaughan Regional 
Medical Center emergency room where he was treated him for an 
allergic reaction, with no apparent cause for the breakout.  
He was then taken to the VA Medical Center, and treated with 
a series of antibiotic injections, which, "got me back 
around." When asked about his fatigue and weakness, he 
responded by alleging constant pain in the knees and lower 
joints.
 
Regarding chest pains, he testified that they started in 
1993-1994 while he was playing basketball. The pain was a 
tightening in his chest, which persisted until he relaxed and 
calmed down.  He underwent a heart catheterization, which did 
not find any coronary heart disease.  He was not diagnosed, 
but was treated with Clorazepate and aspirin therapy.  He 
reportedly has chest pain episodes every 2 to 3 months.  

He is receiving treatment for his allergies at the VA.  Both 
of his nasal passages become stuffed up, and he has some 
breathing difficulties, which are followed by chest pains, 
and fatigue. 

In this case, the veteran has not provided any credible 
medical statements that would etiologically link his skin 
disorder; fatigue, or chest pains to his period of service 
during the Persian Gulf War. The veteran has only offered his 
lay opinion concerning its development. Mere contentions of 
the veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his current 
disabilities with an event or incurrence while in service, do 
not constitute a well-grounded claim. Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993). 

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis or 
medical causation of a disability. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record.  Thus, the 
claims are not well-grounded as he has not submitted any 
competent evidence to demonstrate that the claims are 
plausible.

Further, the Board notes that the veteran's representative 
has noted in the Travel Board hearing that the veteran was 
separated from service in April 1992, and developed boils in 
July 1992.  While the veteran's skin disorder was diagnosed 
within one year after separation from service, the records 
clearly indicate an allergic reaction to penicillin 
(urticaria), bacterial infection due to fire ant bites on the 
right leg, and an infected sebaceous cyst of the scrotum.  
None of these diagnoses indicate any diseases that fall 
within the list of chronic diseases subject to presumption of  
service connection under 38 C.F.R. § 3.309. Therefore, the 
claim could not be granted on that basis. Moreover, to the 
extent that the veteran contends in his hearing that the 
groinal rash disorder is the result of an undiagnosed 
illness, that claim must also fail. Specifically, by 
definition, an undiagnosed illness must be one that by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. See 38 C.F.R. § 
3.317(a)(ii) (1998). Because the veteran's skin disorder has 
been determined to result from a known clinical diagnosis, 
the claim must fail.

Regarding the claims for service connection for fatigue and 
chest pains, the Court held that the failure to demonstrate 
that a disability is currently manifested constitutes failure 
to present a plausible or well- grounded claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992),  the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in disability. 
In the absence of competent, credible evidence of continuity 
of relevant symptomatology, service connection is not 
warranted for fatigue, or for chest pain.  While it has been 
reported that the veteran suffers from continued fatigue, and 
chest pain after returning from the Persian Gulf, there is no 
competent evidence that the disorders at issue are related to 
service or any incidence or occurrence therein.  Chronic 
fatigue has not been clinically confirmed, nor has any 
fatigue been related to service or event or occurrence 
therein.  Accordingly, absent evidence establishing that the 
appellant has chronic fatigue, and/or chest pains related to 
service, the Board finds that the veteran's claims of 
entitlement to service connection is not well-grounded.  
38 U.S.C.A. § 5107(b).  Further, as chronic pathology as to 
the claimed fatigue and chest pain has not been shown, the 
presumption in 38 C.F.R. § 3.317 does not provide a basis for 
allowing this claim.

In conclusion, although the RO did not specifically state 
that it denied the veteran's claim on the basis that it was 
not well grounded, the Board concludes that this error was 
not prejudicial to the claimant. See Edenfield v. Brown, 8 
Vet. App. 384 (1995) (deciding that the remedy for the 
Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error). While the RO denied service connection on the merits, 
the Board concludes that denying the claim because the claim 
was not well grounded is not prejudicial to the veteran, as 
his arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record. Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim is well grounded. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application. Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995). In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplement 
statement of the case. The discussion above informs him of 
the types of evidence lacking, which he should submit for 
well grounded claim. The Board has examined all the evidence 
of record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible. However, the Board finds no 
such information present. See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995). 


ORDER

Entitlement to service connection for lymphadenitis, 
variously described as periodic rashes and boils in the 
groinal area; fatigue; and, a disability manifested by chest 
pain are denied on the basis that the claims are not well 
grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals





 

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


 


DOCKET NO.  97-24 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral pes cavus with hallux valgus and hammer toes.

Entitlement to an increased (compensable) evaluation for residuals of a stress fracture of the right heel.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



INTRODUCTION

The veteran had active service from January 1975 to January 1978.

This matter arises from a September 1996, rating decision in which the regional office (RO) denied entitlement to a compensable evaluation for stress fractures of the calcaneus of both heels and from a May 1997 rating decision in which the RO denied entitlement to service connection for bilateral pes cavus with hallux valgus and hammer toes.

This appeal was previously before the Board of Veterans' Appeals (Board) in November 1997, when the Board denied entitlement to an increased (compensable) rating for residuals of a stress fracture of the left heel and remanded the issue of entitlement to an increased (compensable) rating for residuals of a stress fracture of the right heel.  While that claim was in remand status the veteran perfected his appeal as to the claim for service connection for bilateral pes cavus with hallux valgus and hammertoes.


REMAND

In its previous remand, the Board requested that the veteran be afforded an examination containing a detailed account of all residuals of all manifestations of the right heel stress fracture.  The veteran was afforded a VA examination in December 1998, and the examiner reported a number of abnormal findings referable to the right foot and ankle.  These findings included pes cavus, residuals of osteotomies, and moderate degenerative joint disease.  The examiner did not express an opinion as to whether any of these findings were attributable to the service connected stress fracture residuals.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  VA regulations provide that where diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (1997); see 38 C.F.R. § 19.9 (1997).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board is deferring consideration of the issue of entitlement to service connection for bilateral pes cavus with hallux valgus and hammertoes; pending completion of the development requested in the remand below.  This action is necessary because the service connection issue is inextricably intertwined with a determination as to which of the veterans current right foot abnormalities are attributable to the service connected residuals of the right heel stress fracture.

In view of the foregoing, this case is remanded for the following:

1.  The RO should obtain the names and addresses of all medical care providers who treated the veteran for a disability of the feet since December 1998.  After securing the necessary release, the RO should obtain those records.

2.  The RO should then request that the examiner who conducted the December 1998 VA examination clarify which, if any, of the findings on that examination are attributable to the residuals of right heel stress fractures.  The examiner should be provided with the claims folder in order to assist in providing the necessary opinions.  If the examiner finds that the veterans right ankle range of motion is related to the residuals of the stress fracture, the examiner should express an opinion as to whether the limitation of motion is slight, moderate, or marked.

3.  If the examiner who provided the December 1998 examination is unavailable, or is unable to provide the requested information; the veteran should be afforded another examination in order to obtain the opinions requested in the preceding paragraph.  The examiner should review the claims folder before completing the examination.  If the examiner finds limitation of motion due to the residuals of the stress fracture, the examiner should determine whether there is weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran is advised that any examination requested in this remand is deemed necessary to evaluate his claim and that his failure, without good cause, to report for scheduled examinations could result in the denial of his claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).

 

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


 

DOCKET NO.  97-24 980	)	DATE SEP 29, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for bilateral pes cavus with hallux valgus and hammer toes.

Entitlement to an increased (compensable) evaluation for residuals of a stress fracture of the right heel.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



INTRODUCTION

The veteran had active service from January 1975 to January 1978.

This matter arises from a September 1996, rating decision in which the regional office (RO) denied entitlement to a compensable evaluation for stress fractures of the calcaneus of both heels and from a May 1997 rating decision in which the RO denied entitlement to service connection for bilateral pes cavus with hallux valgus and hammer toes.

This appeal was previously before the Board of Veterans' Appeals (Board) in November 1997, when the Board denied entitlement to an increased (compensable) rating for residuals of a stress fracture of the left heel and remanded the issue of entitlement to an increased (compensable) rating for residuals of a stress fracture of the right heel.  While that claim was in remand status the veteran perfected his appeal as to the claim for service connection for bilateral pes cavus with hallux valgus and hammertoes.


REMAND

In its previous remand, the Board requested that the veteran be afforded an examination containing a detailed account of all residuals of all manifestations of the right heel stress fracture.  The veteran was afforded a VA examination in December 1998, and the examiner reported a number of abnormal findings referable to the right foot and ankle.  These findings included pes cavus, residuals of osteotomies, and moderate degenerative joint disease.  The examiner did not express an opinion as to whether any of these findings were attributable to the service connected stress fracture residuals.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  VA regulations provide that where diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (1997); see 38 C.F.R. § 19.9 (1997).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board is deferring consideration of the issue of entitlement to service connection for bilateral pes cavus with hallux valgus and hammertoes; pending completion of the development requested in the remand below.  This action is necessary because the service connection issue is inextricably intertwined with a determination as to which of the veterans current right foot abnormalities are attributable to the service connected residuals of the right heel stress fracture.

In view of the foregoing, this case is remanded for the following:

1.  The RO should obtain the names and addresses of all medical care providers who treated the veteran for a disability of the feet since December 1998.  After securing the necessary release, the RO should obtain those records.

2.  The RO should then request that the examiner who conducted the December 1998 VA examination clarify which, if any, of the findings on that examination are attributable to the residuals of right heel stress fractures.  The examiner should be provided with the claims folder in order to assist in providing the necessary opinions.  If the examiner finds that the veterans right ankle range of motion is related to the residuals of the stress fracture, the examiner should express an opinion as to whether the limitation of motion is slight, moderate, or marked.

3.  If the examiner who provided the December 1998 examination is unavailable, or is unable to provide the requested information; the veteran should be afforded another examination in order to obtain the opinions requested in the preceding paragraph.  The examiner should review the claims folder before completing the examination.  If the examiner finds limitation of motion due to the residuals of the stress fracture, the examiner should determine whether there is weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran is advised that any examination requested in this remand is deemed necessary to evaluate his claim and that his failure, without good cause, to report for scheduled examinations could result in the denial of his claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).

 
